Title: To George Washington from Major General Nathanael Greene, 17 July 1780
From: Greene, Nathanael
To: Washington, George


					
						Sir
						[Preakness, N.J.]
							17th July 1780.
					
					As the article of flour begins to grow scarce at West point; and as there is little probability of getting Teams without force, will it not be best to employ the Teams at Morris, in getting forward the flour from Hacket’s-town to New-windsor? The shott is not likely to be wanted so soon as the flour.
					I shall wait your Excellency’s directions before I give any order, how,

or where to employ the Teams. I am, with great respect Your most obedient Humble Servant
					
						Nath. Greene Q.M.G.
					
				